Case 2:20-cv-12127-NGE-APP ECF No. 68, PageID.2129 Filed 08/29/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

ROBERT DAVIS, and
SHANE ANDERS,
                Plaintiffs,                             Case No. 20-cv-12127
v.                                                      Honorable Nancy G. Edmunds

WAYNE COUNTY BOARD OF CANVASSERS,


                Defendant
and
KYM WORTHY,
                Intervenor-Defendant.
_______________________________/

                                        JUDGMENT

       In this case, Plaintiffs Robert Davis and Shane Anders brought ten counts against

the Wayne County Board of Canvassers under both federal and state laws. (ECF No.

21.) On August 29, 2021, the Court declined to exercise supplemental jurisdiction over

Plaintiffs’ state law claims dismissing them without prejudice. (ECF No.67.) In the same

order, the Court granted Defendant’s motion to dismiss with prejudice the remaining

claims. (Id.)

       Accordingly, IT IS HEREBY ORDERED AND ADJUDGED that this case is

DISMISSED.

       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge
Dated: August 29, 2021

                                             1
Case 2:20-cv-12127-NGE-APP ECF No. 68, PageID.2130 Filed 08/29/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon counsel of record
on August 29, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           2
